FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 EMMA BAGHDASARYAN,                               No. 08-70050

               Petitioner,                        Agency No. A099-340-506

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Emma Baghdasaryan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d

960, 964 (9th Cir. 2002), and review de novo claims of constitutional violations in

immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny

in part and dismiss in part the petition for review.

       The BIA acted within its discretion in denying Baghdasaryan’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s November 13, 2007, order. See 8 C.F.R. § 1003.2(b)(1).

       It follows that the denial of Baghdasaryan’s motion to reconsider did not

violate due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for a petitioner to prevail on a due process claim).

       We lack jurisdiction to review the BIA’s November 13, 2007, order because

this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS,

315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




NED/Research                               2                                   08-70050